Citation Nr: 1223487	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  03-18 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a right leg disorder.

4.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active duty service from January 1970 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

In March 2005 and November 2006, the Board remanded the matter to the RO for additional development and readjudication.

In December 2009, the Board denied reopening the Veteran's claim of entitlement to service connection for a back disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2011 Memorandum Decision, the Court vacated the December 2009 Board decision as to this issue, remanding the matter to the Board for readjudication.  The Veteran argued that VA failed to obtain treatment records from the base hospital at Fort Hood in Texas, eventhough he clearly notified VA that he had injured his back there when he fell from a porch.  It was noted that based on the Board's conclusory statement that the RO satisfied its duty to assist in the December 2009 decision, the Court was unable to determine whether VA searched for Fort Hood records but was unable to obtain them or whether the Board believed that there was no duty to search for the records because they were not adequately identified or potentially relevant.  The issue was remanded to the Board to provide adequate reasons or bases for its determination that VA satisfied its duty to assist. 

The Board notes that assorted VA treatment records dated from 2005 to 2010 were added to the file without a waiver after the issuance of the January 2009 supplemental statement of the case (SSOC) and after the case was certified for appeal.  The Board has reviewed the additional evidence but finds that the records consist of evidence are essentially duplicative or not relevant to the matter that is the subject of the decision below.  VA treatment records dated from 2005 to 2010 showed a few isolated notations of low back pain and degenerative joint disease.  Namely, this evidence goes to show that the Veteran has been treated for a current back disorder, which is undisputed and clearly established by the evidence that was already of record.  The Board therefore concludes that there is no prejudice in proceeding with consideration of the issue on appeal without affording the RO an opportunity to issue another SSOC.  38 C.F.R. §§ 19.31(b)(1); 38 C.F.R. § 20.1304(c) (2011).  Further, in April 2012, the Veteran signed and returned the 90-Day Letter Response Form.  He further indicated that he waived his right to have his case remanded to the agency of original jurisdiction (AOJ) for review of the newly submitted evidence but requested that the Board continue to hold the case for the remainder of the 90-day response period as additional materials might be submitted.

In regard to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a right leg disorder, and entitlement to service connection for a right ankle disorder identified in the title page, the RO rating decision dated in October 2010 dealt with such matters, but the claimant filed a timely Notice of Disagreement (NOD).  While such issues are not certified for appeal, the Board finds that there has not been a Statement of the Case (SOC) rendered with respect to these issues.  Therefore, as will be described in further detail in the Remand section of this decision, the issues are in appellate status and a Remand is necessary to direct the RO to render an SOC thereon.  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a right leg disorder, and entitlement to service connection for a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."


FINDINGS OF FACT

1.  In an April 1995 rating decision, the RO denied reopening the Veteran's claim of service connection for a back disorder.  The Veteran did not initiate a timely appeal for this matter. 

2.  New evidence associated with the claims file since the April 1995 denial, is cumulative or redundant, does not bear directly and substantially upon the specific matter under consideration, and is not so significant that it must be considered to fairly decide the merits of the claim for service connection for a back disorder.


CONCLUSION OF LAW

As new and material evidence has not been received since the RO's April 1995 rating decision, the criteria to reopen the Veteran's claim of entitlement to service connection for a back disorder have not been met.  38 U.S.C.A §§ 5108, 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before addressing the merits of the new and material evidence issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Federal Circuit has stated that notice cannot be cobbled together out of unrelated decisional and post-decisional documents, such as rating decisions and statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  However, after a notice deficiency has occurred, there are ways of showing that the purpose of VCAA notice was not frustrated.  Two ways of showing this include: defects in notice were cured by actual knowledge on the part of the appellant and establishing that a reasonable person could be expected to understand what was still needed based on the notice provided.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In this case, notice letters were provided to the Veteran by the RO and AMC in November 2001, April 2005, and January 2007 that included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim of entitlement to service connection for a back disorder was previously denied. 

However, to the extent that the RO and AMC did not clearly notify the Veteran of the criteria for reopening a previously denied claim or what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial, the Board finds any such error in notification to be harmless.  Furthermore, to the extent it could be argued that there was a timing error with the April 2005 and January 2007 notice letters for the new and material evidence claim, overall, the Veteran was afforded a meaningful opportunity to participate in the adjudication of his claim.  His claim was also readjudicated in a January 2009 SSOC. 

The Board observes that during the pendency of the claim, the Veteran has been represented by an accredited attorney, who is well aware of the requirements of the VCAA and the elements needed to substantiate the Veteran's claim, and such attorney has submitted argument during the course of this appeal.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  In addition, the Veteran's statements to the RO and AMC showed that he clearly had actual knowledge of what was required to reopen his previously denied claim.  Statements dated in May 2007, March 2009, and March 2010 from the Veteran showed that he understood the need to submit new and material evidence as well as the type of evidence he needed to provide, as he continually argued that rigorous in-service training caused his current back disorder. 

As the record shows that the Veteran has actively participated in presenting arguments in support of his new and material evidence claim for service connection for a back disorder, and has in fact expressed his understanding of the information and evidence necessary to substantiate this issue, the Board concludes that any 38 U.S.C.A. § 5103(a)-complaint notice error in this case did not preclude him from effectively participating in the processing of his claim. 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)

A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His complete service treatment records and all relevant VA and private treatment records pertaining to his claim have been obtained and associated with his claims file.  Searches for records from the Social Security Administration (SSA) revealed that there were no medical records on file with that entity.  The Veteran was notified of that development in the January 2009 SSOC of record.  Further, the Veteran submitted written statements of his contentions. 

The Board is cognizant that the Veteran has asserted in a May 2007 statement that he fell off of a mass hall porch in Fort Hood, Texas, was given Valium to take for pain, messed up his nerves, and was in the hospital for spinal meningitis for seven days.  However, the Board has determined that it does not have the duty to assist the Veteran to attempt to obtain any records from Fort Hood.  In his May 1973 VA Form 21-526 (Veteran's Application for Compensation or Pension), the Veteran asserted that he fell from a porch injuring his back in May 1970.  He clearly indicated that he was treated later the same day as the fall by a psychiatrist at the base hospital at Fort Polk, Louisiana after suffering a seizure.  He also specifically noted that he worked at the NCO club at Fort Hood, Texas, after service for seven months. 

Here, the Board notes that a complete copy of the Veteran's service treatment records was associated with the record.  There is absolutely no indication that there is any outstanding service treatment records not included in the record.  Service treatment records do corroborate that the Veteran was regularly treated for back symptomatology during service at Fort Polk and Fort Bragg from February to July 1970.  Service treatment records further place the Veteran at Fort Polk in May 1970, when the alleged fall occurred as well as show he was hospitalized at Fort Polk in April 1970 for continued back pain.  An additional April 1970 note from their orthopedic clinic showed he was given Valium for recurrent back pain.  At no point do the records show the Veteran was treated for meningitis, as he also alleged in his May 2007 statement of record.     

While the Veteran claims to have fallen off a porch and received treatment at Fort Hood, the Board has determined that a totality of the evidence of record shows he was not stationed or treated at Fort Hood in service  but at Fort Polk and Fort Bragg (records of which are already contained in the file).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident).  Under 38 U.S.C.A. § 5103A(a)(2), VA is not required to provide assistance to a claimant to obtain evidence when no reasonable possibility exists that such assistance would aid in substantiating the claim. 

The Board finds that, for these reasons, a remand is unnecessary.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for a back disorder because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)  Therefore, a remand for a VA examination is not warranted for this matter.  38 C.F.R. § 3.159(c)(4)(iii) (2011).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence - Service Connection for Back Disorder

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

The definition of new and material evidence contained in 38 C.F.R. § 3.156(a) was revised, effective on August 29, 2001.  66 Fed. Reg. 45,628 (2001); 38 C.F.R. § 3.156(a) (2011).  These changes are prospective, however, and only apply to claims filed on or after August 29, 2001.  As the Veteran's claim was received on August 6, 2000, these changes do not apply to the present case. 

VA regulations effective prior to August 29, 2001, provided that under 38 U.S.C.A. § 5108 , "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  New and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (prior to August 29, 2001). 

Entitlement to service connection for a back condition was originally denied by the RO in a June 1973 rating decision.  In pertinent part, the RO determined that evidence showed the Veteran's back condition existed prior to service and that he was separated because of it.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between July 1973 and July 1974, which would have necessitated a reconsideration of the issue on appeal.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).

In July and August 1978, the RO confirmed its previous denial of the Veteran's claim, repeatedly informing him that before his claim could be reconsidered, he must submit evidence to show that his condition was incurred or aggravated in service and that it still existed.  In April 1993 and July 1994, the Veteran sought to reopen his claim for entitlement to service connection for a back disorder.  In May 1993 and August 1994 letters, the RO repeatedly informed him that before his claim could be reconsidered, he must submit evidence to show that his condition was incurred or aggravated in service and that it still existed.  The Veteran did not initiate a timely appeal for that matter; and, no new and material evidence was received within the one year appeal period of any of those decisions.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010). 

In an April 1995 rating decision, of which the Veteran was notified by letter in the same month, the RO denied reopening the claim of entitlement to service connection for a back disorder, as evidence submitted was not new and material.     The Veteran did not initiate a timely appeal for that matter; and, no new and material evidence was received within the one year appeal period of that decision.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010). 

In August 2001, the Veteran sought to reopen his claim of entitlement to service connection for a back disorder.  This appeal arises from the RO's December 2001 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence submitted after the RO's April 1995 rating decision, includes VA outpatient treatment records dated from 2001 to 2010 and written statements by the Veteran.  VA treatment records showed that the Veteran continued to be treated for chronic low back discomfort/pain, degenerative joint disease, and a history of herniated disc problems.  The Veteran submitted statements that his physical exertions during basic training affected his back. 

None of the new evidence added to the record since the RO's April 1995 rating decision, either by itself or in the context of all the evidence, provides medical evidence reflecting that the Veteran's current back disorder was incurred in or aggravated during his active service or that was incurred within a year after his separation from service. 

Moreover, the additional new evidence is also considered cumulative and redundant, as evidence of a current diagnosis of a back disorder was already in the file at the time the last prior rating decision issued in April 1995.  Statements from the Veteran as well as his attorney reflected continued assertions that the Veteran has current back disorder was related to service.  The Board notes that these assertions are, essentially, cumulative of such other assertions as were previously of record at the time the last prior RO rating decision issued in April 1995. 

Consequently, the Board concludes that the additional evidence does not constitute new and material evidence sufficient to reopen the claim for entitlement to service connection for a back disorder.  In addition, the new evidence of record does not bear directly and substantially upon the issue of whether the Veteran is entitled to service connection for a back disorder.  Additional new evidence by itself or in connection with other evidence is also not so significant that it must be considered in order to fairly decide the merits of the Veteran's claim. 

Based on the foregoing, the Board finds that the Veteran's claim for entitlement to service connection for a back disorder is not reopened.  Until the Veteran meets his threshold burden of submitting new and material evidence in order to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a back disorder.


REMAND

The Board's review of the claims file reveals that further development on the matters of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a right leg disorder, and entitlement to service connection for a right ankle disorder is warranted.

In an October 2010 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for a nervous condition as well as denied entitlement to service connection for right leg and ankle disorders.  In a November 2010 statement, the Veteran (through his attorney) expressed disagreement with the RO's denials of those benefits.  Review of the Veteran's Virtual VA eFolder revealed that he was sent a March 2011 letter by the RO acknowledging his written disagreement with the October 2010 rating decision as well as his election of the Decision Review Officer (DRO) process to handle his appeal under 38 C.F.R. § 3.2600.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely notice of disagreement (NOD) and there is no statement of the case (SOC) issued, the Board should remand, rather than refer, the issues to the RO for the issuance of a SOC.  As the November 2010 statement from the Veteran's attorney is accepted as a timely NOD with the October 2010 rating decision, these matters will be remanded for the issuance of a SOC.  38 C.F.R. §§ 20.201, 20.302(a) (2011). 


Accordingly, the case is REMANDED for the following action:

The RO should issue to the Veteran and his attorney a SOC addressing the claims of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a right leg disorder, and entitlement to service connection for a right ankle disorder.  The Veteran is hereby informed that he must submit a timely and adequate substantive appeal as to these issues for the issues to be before the Board on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


